 

Exhibit 10.2

SERVICES AGREEMENT

THIS SERVICES AGREEMENT (this “Agreement”) is made as of the 29th day of July,
2010, by and between ATP Management LLC, a limited liability company organized
under the laws of the State of Delaware (the “Collateral Manager”), and Cohen &
Company Financial Management LLC, a limited liability company organized under
the laws of the State of Delaware (the “Service Provider”).

WHEREAS, the Collateral Manager is a party to those Collateral Management
Agreements (the “Collateral Management Agreements” and Collateral Administration
Agreements (“Collateral Administration Agreements”) listed on Exhibit A hereto
(which Exhibit A may be amended by the parties from time to time (collectively,
the “Agreements”)) by and among the Issuer, the Collateral Manager and the
Trustee identified in each such Agreement;

WHEREAS, the Service Provider has experience in preparing certain Reports (as
defined herein) related to the Issuers and the Collateral, which will assist the
Collateral Manager in fulfilling its obligations under the Agreements;

WHEREAS, each of the Collateral Manager and the Service Provider desires that
the Collateral Manager retain the services of the Service Provider to deliver
the Reports for the benefit of the Collateral Manager; and

WHEREAS, the Collateral Manager has deposited the amounts identified on Exhibit
B hereto as the Escrowed Amount (which amount shall be increased by the
applicable amounts on Exhibit C to reflect any amendments to Exhibit A to
include any additional Agreements (such amount, the “Escrow Fund”)) with TD
Bank, N.A. (the “Escrow Agent”) to secure the payment of the Service Fees (as
defined herein).

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

Section 1. General. Except as otherwise expressly provided herein or unless the
context otherwise requires, capitalized terms not otherwise defined herein shall
have the meanings specified in those indentures listed on Exhibit D hereto
(which Exhibit D may be amended by the parties from time to time) (each such
indenture, an “Indenture” and together, the “Indentures”) or, if not defined
therein, as defined in the Agreements.

Section 2. Service Provider Reports.

(a) No later than twenty-five (25) days following the last business day of each
quarter during the Term (as defined herein), the Service Provider shall prepare
and deliver a written report to the Collateral Manager for each of the
Indentures which report shall include the Collateral Overview Report. As used
herein the “Collateral Overview Report” means a summary, by Issuer, setting
forth:



--------------------------------------------------------------------------------

 

  (i) a Collateral Overview for Bank Collateral setting forth: (1) the Number of
Companies, (2) Total Assets, (3) Loans/Deposits, (4) Tier-1 Ratio, (5) Total
Risk Based Capital Ratio, (6) Net Income, (7) ROAA, (8) ROAE, (9) Efficiency
Ratio, (10) NPLs/Loans and (11) Reserves to NPLs, for the most recent quarter
end for which financial information is available; and

 

  (ii) a Collateral Overview for Insurance Collateral setting forth: (1) Number
of Companies, (2) Capitalization, (3) Admitted Assets, (4) NPW or Total Policy
Revenue, (5) Combined Ratio, (6) NPW/PHS Leverage and (7) Return on Equity, for
the most recent quarter end for which financial information is available.

(b) No later than ninety (90) days following the last business day of each
quarter during the Term (as defined herein), the Service Provider shall deliver
a written report to the Collateral Manager for each of the Indentures which
shall include: the Score for Collateral Debt Securities Report, and the
Securities Watch List Report. As used herein the “Score for Collateral Debt
Securities Report” means:

 

  (i) that score (1-5; with defaulted or deferring Collateral receiving a score
of 6) for Bank Collateral prepared in accordance with the Service Provider’s
internal system using the following categories: capitalization, profitability,
asset quality and liquidity; and

 

  (ii) that score (1-5; with defaulted or deferring Collateral receiving a score
of 6) for Insurance Collateral prepared in accordance with the Service Providers
internal system using certain Financial Strength Ratings and Security Ratings.

As used herein the “Securities Watch List Report” means a list of certain
Collateral that fails to meet certain internal tests that are consistent with
the Service Provider’s past practice based upon a review of Profitability,
Balance Sheet, Credit Quality and Capital Adequacy. In preparing the Watch List,
the Service Provider may review reports of SNL Financial, LC and others.

The reports delivered in accordance with (a) and (b) above shall be referred to
herein as, the “Reports.”

(c) The obligation of the Service Provider to deliver the Reports is subject to
the Service Provider's timely receipt of necessary reports and appropriate
information from the applicable Issuer. To the extent that such reports and
information are not timely received, the Service Provider shall notify the
Collateral Manager and the Collateral Manager shall promptly request such
reports and information from the applicable Issuer and shall use commercially
reasonable efforts to obtain such information.

(d) The Service Provider shall follow its customary standards, policies and
procedures in the performance of the Service Provider’s duties hereunder.

 

2



--------------------------------------------------------------------------------

 

The Service Provider in performing its duties under this Agreement, shall
dedicate the resources of the Alesco Portfolio Management Team (collectively,
the “Dedicated Resources”). If, during the Term, the employment of any of the
individuals who comprise the Dedicated Resources is terminated or such
individuals are re-allocated to other portions of the Service Provider’s
business, the Service Provider shall promptly replace such individual(s).

(e) Notwithstanding the foregoing, the Collateral Manager shall not be relieved
of any of its duties under the Agreements, regardless of the Service Provider’s
delivery of the Reports. In no event shall the Service Provider have any
obligations under the Indenture or the Agreements or to the Issuer, the Trustee
or the Collateral Administrator.

Section 3. Fees. In consideration of and as compensation for the preparation and
delivery of the Reports and as an inducement to the Service Provider to prepare
and deliver the Reports (the “Service Fee”):

(a) on the date hereof, for each Agreement, the Collateral Manager shall deliver
an amount equal to the product of the Monthly Service Fee allocated to such
Agreement on Exhibit B hereto and five (5);

(b) on the date the parties amend Exhibit A to include an additional Agreement,
the Collateral Manager shall deliver an amount equal to the product of the
Monthly Service Fee allocated to such Agreement on Exhibit C hereto and the
number of months having passed between such date and February, 2010 (including
February, 2010); and

(c) provided this Agreement has not been terminated in accordance with Section 8
herein, on the final business day of each month during the Term (defined below),
on behalf of the Collateral Manager, the Escrow Agent shall automatically
release from the Escrow Fund the amounts set forth on Exhibits B or C hereto, as
applicable, as the Monthly Service Fee for each of the Agreements (including any
Agreements which have been added to Exhibit A hereto) to the Service Provider.
The Service Fees paid to the Service Provider shall in no event exceed the
aggregate total of the amounts listed on Exhibits B or C under the heading
“Escrowed Amounts,” which correspond to the Agreements listed on Exhibit A and
the possible Additional Agreements. The Collateral Manager shall have no
additional financial obligations to pay the Service Provider fees for the
services to be performed hereunder upon deposit of the amount set forth on
Exhibits B and C, as applicable, as the Escrowed Amount for each of the
Agreements, including any Agreements which have been added to Exhibit A hereto.

Section 4. Expenses.

(a) Subject to Section 4(b) below, the Service Provider shall be responsible for
all of the costs of preparing the Reports, including, without limitation,
research and investment monitoring costs, its overhead costs and expenses,
including, without limitation its employee compensation.

(b) To the extent that expenses are reimbursable by the Issuer (as set forth in
the Agreements), upon request of the Service Provider, the Collateral Manager
shall seek payment in full from the Issuer for such expenses incurred by the
Service Provider on behalf of

 

3



--------------------------------------------------------------------------------

the Collateral Manager and the Collateral Manager, in accordance with the
Indentures, shall instruct the Trustee to pay such reimbursements as directed by
the Service Provider.

Section 5. Representations and Warranties.

(a) The Collateral Manager represents and warrants to the Service Provider and
agrees as follows:

(i) It is duly organized, validly existing and in good standing under the laws
of the State of Delaware. It has full limited liability company power and
authority to enter into and perform its obligations under this Agreement and to
conduct its business as currently being conducted. It is qualified to conduct
its business and is in good standing in every jurisdiction in which the nature
or conduct of its business requires such qualification and the failure to so
qualify would reasonably be expected to have a material adverse effect on its
ability to comply with or perform its obligations under this Agreement.

(ii) This Agreement has been duly and validly authorized, executed and delivered
on behalf of it, and assuming the due authorization, execution and delivery by
the Service Provider of this Agreement, is a valid and binding agreement of it
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting creditor’s rights generally or by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(iii) The execution and delivery of this Agreement and the incurring and
performance of the obligations contemplated in this Agreement by it will not
conflict with, violate, breach or constitute a default under any term or
provision of its formation documents, or any indenture, mortgage, deed of trust,
loan agreement, or other agreement, document or instrument to which it is a
party or by which it is bound, or to which any of its property or assets is
subject, or any applicable law, rule, regulation, judgment, order or decree
binding on the Collateral Manager or to its property or assets or other legal
requirement applicable to it or to its property or assets, which conflict,
violation, breach or default would reasonably be expected to have a material
adverse effect on its ability to comply with or perform its obligations under
this Agreement.

(iv) The Collateral Manager has complied with any applicable law having
application to its business, properties and assets, the violation of which would
reasonably be expected to materially and adversely affect its ability to comply
with and perform its obligations under this Agreement There are no proceedings,
notices of investigations or investigations pending or, to its knowledge and
belief, threatened against it or any Affiliate regarding noncompliance with any
applicable law, or at law or in equity, or before or by any court, any foreign,
federal, state, municipal or other governmental department, commission, board,
bureau, agency, or instrumentality or any other regulatory body, in which an
adverse decision would reasonably be expected to adversely affect its ability to
comply with or perform its obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

 

(v) The Collateral Manager has maintained all governmental, self regulatory and
exchange licenses and approvals and has effected all filings and registrations
with every regulatory body having jurisdiction over it, except as would not
reasonably be expected to have an adverse effect on its ability to conduct its
business or perform its obligations under this Agreement.

(vi) The foregoing representations and warranties and agreements shall be
continuing during the Term, and if at any time any event shall occur which would
make any of the foregoing incomplete or inaccurate, the Collateral Manager shall
promptly notify the Service Provider of the occurrence of such event. The
Collateral Manager shall also promptly notify the Service Provider of any breach
of this Agreement by it.

(b) The Service Provider represents and warrants to the Collateral Manager and
agrees as follows:

(i) The Service Provider is duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Service Provider has full
limited liability company power and authority to enter into and perform its
obligations under this Agreement and to conduct its business as currently being
conducted. The Service Provider is qualified to conduct business and is in good
standing in every jurisdiction in which the nature or conduct of its business
requires such qualification and the failure to qualify would reasonably be
expected to have a material adverse effect on its ability to comply with or
perform its obligations under this Agreement.

(ii) This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Service Provider, and assuming the due authorization, execution
and delivery by the Collateral Manager of this Agreement, is a valid and binding
agreement of the Service Provider enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting
creditor’s rights generally or by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

(iii) The execution and delivery of this Agreement and the performance of the
obligations contemplated in this Agreement by it will not conflict with,
violate, breach or constitute a default under any term or provision of its
formation documents, or any indenture, mortgage, deed of trust, loan agreement
or other agreement, document or instrument to which it is a party or by which it
is bound, or to which any of its property or assets is subject, or any
applicable law, rule, regulation, judgment, order or decree binding on the
Service Provider or to its property or assets or other legal requirement
applicable to it or to its property or assets, which conflict, violation, breach
or default would reasonably be expected to have a material adverse effect on its
ability to comply with or perform its obligations under this Agreement.

(iv) The Service Provider has complied with any applicable law having
application to its business, properties and assets, the violation of which would
reasonably

 

5



--------------------------------------------------------------------------------

be expected to materially and adversely affect its ability to comply with and
perform its obligations under this Agreement. There are no proceedings, notices
of investigation or investigations pending or, to the knowledge and belief of
the Service Provider, threatened against the Service Provider or any Service
Provider Affiliate regarding noncompliance with any applicable law, or at law or
in equity, or before or by any court, any foreign, federal, state, municipal, or
other governmental department, commission, board, bureau, agency or
instrumentality, or any other regulatory body, in which an adverse decision
would reasonably be expected to adversely affect its ability to comply with or
perform its obligations under this Agreement.

(v) The Service Provider has maintained all governmental, self-regulatory and
exchange licenses and approvals and has effected all filings and registrations
with every regulatory body having jurisdiction over it, except as would not
reasonably be expected to have an adverse effect on its ability to conduct its
business or perform its obligations under this Agreement.

(vi) The Service Provider has (a) complied with all conditions precedent,
(b) provided all necessary notices and (c) obtained all required consents set
forth in the Agreements in connection with the execution and delivery of this
Agreement.

(vii) The foregoing representations and warranties and agreements shall be
continuing during the Term, and if at any time any event shall occur which would
make any of the foregoing incomplete or inaccurate, the Service Provider shall
promptly notify the Collateral Manager of the occurrence of such event. The
Service Provider shall also promptly notify the Collateral Manager of any breach
of this Agreement by it.

Section 6. Covenants.

(a) Compliance with Laws. The Service Provider shall comply with any applicable
law having application to its business, properties and assets, the violation of
which would reasonably be expected to adversely affect its ability to comply
with and perform its obligations under this Agreement. The Collateral Manager
shall comply with any applicable law having application to its business,
properties and assets, the violation of which would reasonably be expected to
adversely affect its ability to comply with and perform its obligations
under the Collateral Management Agreement.

(b) Regulatory Requirements. The Service Provider shall maintain all
governmental, self-regulatory and exchange licenses and approvals and has
effected all filings and registrations with every regulatory body having
jurisdiction over it, except as would not reasonably be expected to have an
adverse effect on its ability to conduct its business or perform its obligations
under this Agreement. The Collateral Manager shall maintain all governmental,
self-regulatory and exchange licenses and approvals and shall affect all filings
and registrations with every regulatory body having jurisdiction over it, except
as would not reasonably be expected to have an adverse effect on its ability to
conduct its business or perform its obligations under this Agreement.

 

6



--------------------------------------------------------------------------------

 

(c) Access. During the Term and for a period of three (3) years following the
earlier expiration or termination of this Agreement, at the Collateral Manager’s
sole expense, the Service Provider shall, and shall cause each of its
Affiliates, to provide the Collateral Manager and its authorized agents,
Affiliates, officers and representatives (a) reasonable access to the files,
data and information used in the preparation of the Reports (“Records”),
managers and officers of the Service Provider; provided, however, that such
examinations and investigations shall be conducted during the Service Provider’s
normal business hours and in the presence of a designated representative of the
Service Provider and shall not unreasonably interfere with the operations and
activities of the Service Provider; (b) copies of all Records as the Collateral
Manager may reasonably request; and (c) such additional data and information
relating to the services provided by the Service Provider under this Agreement,
as the Collateral Manager may reasonably request.

(d) Confidentiality. In the process of preparing and delivering the Reports or
otherwise in connection with this Agreement, the Service Provider may have
access to Confidential Information (as hereinafter defined) of the Collateral
Manager. Without limiting the applicability of any other obligation of
confidentiality to which the Collateral Manager or its Affiliates may be bound,
the Service Provider agrees to keep (and cause its Affiliates and its and their
respective employees, agents and independent contractors to keep) any
Confidential Information strictly in confidence, not to disclose it to any third
party without prior written approval of the Collateral Manager and to use it
only for the purposes set forth in this Agreement, except (a) as required by
applicable law, in which case the Service Provider shall notify the Collateral
Manager prior to disclosing such Confidential Information and shall use its
commercially reasonable efforts to obtain a protective order or otherwise
prevent or minimize disclosure of such Confidential Information, or (b) with the
express prior written approval of the Collateral Manager. For purposes of this
Agreement, “Confidential Information” means any confidential information with
respect to the Collateral Manager or its business, including, without
limitation, methods of operation, fees, costs, technology, inventions, trade
secrets, know-how, software, marketing methods, plans, personnel, suppliers,
competitors, markets or other specialized information or proprietary matters.
The obligation of confidentiality set forth in this Section 6(d) shall not
extend to: (i) information that at the time of disclosure was in the public
domain or thereafter comes into the public domain without breach of this
Agreement by the Service Provider or; and (ii) information that becomes known to
the Service Provider from a source other than the Collateral Manager without
breach of this Agreement by the Service Provider.

(e) For the avoidance of doubt, in connection with the Service Provider’s
performance of its obligations under this Agreement, and except as otherwise
expressly permitted by this Agreement or as consented to by the Collateral
Manager in writing, the Service Provider shall not, and shall cause its
officers, employees, and agents not to take any action relating in any way to
the Agreements not explicitly provided in this Agreement, including not to:

 

  (i) respond to any inquiry from any third persons (1) relating to the Reports
or (2) addressing the Service Provider in its capacity as the former collateral
manager under the Agreements (“Inquiries”);

 

7



--------------------------------------------------------------------------------

 

  (ii) fail to promptly provide notice of and deliver any Inquiries to the
Collateral Manager;

 

  (iii) make any asset management decisions for any Issuer that is a party to a
Collateral Management Agreement listed on Exhibit A hereto, as amended from time
to time, on behalf of the Collateral Manager;

 

  (iv) represent to any person that the Service Provider is an agent of the
Collateral Manager, whether under the Agreements or otherwise, or allow any
person to falsely believe that the Service Provider is an agent of the
Collateral Manager under the Agreements or otherwise; or

 

  (v) communicate with any rating agencies regarding the securities issued under
the Indentures for the Issuers that are a party to a Collateral Management
Agreement listed on Exhibit A hereto, as amended from time to time.

(f) In connection with the preparation of the Reports, the Service Provider
shall promptly respond to any inquiries by the Collateral Manager relating to
the preparation and delivery of the Reports, including but not limited to the
methods of computation and source of data. Additionally, the Service Provider
acknowledges and agrees that from time to time the Collateral Manager may make
reasonable requests to consult with the Service Provider in connection with the
preparation of the Reports and may request changes to the Reports as necessary
or desireable, in its reasonable discretion to fulfill its obligations under the
Agreements. In connection with any requested participation by the Collateral
Manager in the preparation of the Reports, the Service Provide shall at all
times work in good faith and use reasonable efforts to satisfy the requests of
the Collateral Manager.

Section 7. Indemnity.

(a) Notwithstanding anything set forth in this Agreement to the contrary, the
Service Provider assumes no responsibility under this Agreement other than to
prepare and deliver the Reports in accordance with the terms of this Agreement.
Notwithstanding anything to the contrary herein, the Service Provider shall not
be liable to the CM Indemnified Persons (as defined below) for any expenses,
losses, fines, damages, demands, charges, judgments, assessments, costs or other
liabilities or claims of any nature whatsoever (collectively, “Liabilities”)
incurred by the Collateral Manager that arise out of or in connection with the
Service Provider’s preparation and delivery of the Reports or for any acts or
omissions by the Service Provider or any Affiliate thereof under or in
connection with this Agreement, except (i) by reason of acts or omissions of an
Adviser Indemnified Person (as defined below) constituting bad faith, willful
misconduct, gross negligence or reckless disregard in the preparation and
delivery of the Reports, (ii) by reason of a violation of applicable law,
(iii) by reason of any failure to timely prepare and deliver the Reports, for
any reason, (iv) by reason of a breach of its representations, warranties or
covenants in this Agreement or (v) by reason of any action by an Adviser
Indemnified Person that is not required to be performed or permitted under the
terms of this Agreement (the occurrences of the events described in subsections
(i) through (v) above are collectively referred to for purposes of this
Section 7 as “Service Provider Breaches”). For

 

8



--------------------------------------------------------------------------------

avoidance of doubt, the indemnification obligations of the Service Provider set
forth in this Agreement shall be in addition to the indemnification obligations
set forth in Section 11(a)(i) of that certain Master Transaction Agreement dated
as of July     , 2010, by and among Cohen & Company, Inc., the Collateral
Manager and the Service Provider, and shall in no way limit amend, or modify the
obligations set forth therein. In addition, the CM Indemnified Persons shall not
be liable to the Adviser Indemnified Persons for any Liabilities incurred by the
Service Provider that arise out of or in connection with any action by an
Adviser Indemnified Person that is not required to be performed or permitted
under the terms of this Agreement.

(b) The Collateral Manager shall defend, indemnify and hold harmless the Service
Provider and each of its Affiliates and all of their respective officers,
managers, directors, members, partners, employees, agents, successors and
assigns thereof (“Advisor Indemnified Person”) from and against any Liabilities,
and shall promptly reimburse the Service Provider or each Affiliate thereof for
all reasonable fees and expenses (including reasonable fees and expenses of
counsel) as such fees and expenses are incurred in investigating, preparing,
pursuing or defending any claim, action, proceeding or investigation with
respect to any pending or threatened litigation caused by, arising out of or in
connection with (i) any liability, obligation or commitment, or any act or
omission of the Collateral Manager, under the Agreements or the Indentures with
respect to any period after the date hereof, or (ii) any action taken by, or any
failure to act by, the Service Provider or any Affiliate thereof, and in each
such case to the extent not constituting a Service Provider Breach; provided,
however, that in no case shall the Collateral Manager be required to indemnify
any Advisor Indemnified Person to the extent such Liabilities are the result of
(x) the negligence, bad faith or willful misconduct of an Advisor Indemnified
Person or (y) any action by an Advisor Indemnified Person that is not required
to be performed or permitted under the terms of this Agreement.

(c) The Service Provider shall defend, indemnify and hold harmless the
Collateral Manager and each of its Affiliates (the “CM Indemnified Persons”)
from and against any Liabilities, and shall promptly reimburse the Collateral
Manager or each Affiliate thereof for all reasonable fees and expenses
(including reasonable attorneys’ and accountants’ fees and expenses) as such
fees and expenses are incurred in investigating, preparing, pursuing or
defending any claim, action, proceeding or investigation with respect to any
pending or threatened litigation, in each case, to the extent and only to the
extent that such Liabilities, fees, expenses and other amounts are caused by,
arise out of or in connection with a Service Provider Breach or an action by an
Adviser Indemnified Person that is not required to be performed or permitted
under the terms of this Agreement.

(d) Procedures for Indemnification.

(i) For purposes of this Agreement (A) “Third Party Claim” means any claim,
demand, commencement of any action, suit or proceeding, or other assertion of
liability by any person or entity arising from the claim, demand, commencement
of any action, suit or proceeding, or other assertion of Liability of another
person or entity and (B) “Net Tax Benefit” means the tax benefit of any
liability reduced by the tax detriment associated with the receipt of any amount
for which indemnification is provided under this Agreement.

 

9



--------------------------------------------------------------------------------

 

(ii) If any CM Indemnified Person or Advisor Indemnified Person (each an
“Indemnified Person”) shall claim indemnification hereunder for any claim (other
than a Third Party Claim) for which indemnification is provided in Section 7,
the Indemnified Person shall promptly, and in any event within one hundred
twenty (120) days, after such Indemnified Person first becomes aware of facts
that give rise to the basis for such claim, give written notice (a “Notice of
Claim”) to the Service Provider or the Collateral Manager, as applicable,
setting forth the basis for such claim and the nature and estimated amount of
the claim (which estimated amount shall include, without limitation, an estimate
of the Liabilities that may be incurred in connection with defending any such
claim), all in reasonable detail. The failure to give a Notice of Claim to the
Indemnifying Person shall not relieve the Indemnifying Person of any liability
hereunder unless the Indemnifying Person was actually prejudiced by such failure
and then only to the extent of such prejudice. If the Service Provider or the
Collateral Manager, as applicable, disputes any claim set forth in the Notice of
Claim, it shall deliver to such Indemnified Person that has given the Notice of
Claim a written notice indicating its dispute of such Notice of Claim in
reasonable detail (an “Objection Notice”) within thirty (30) days after the date
the Notice of Claim is given (the “Response Period”).

(iii) If an Indemnified Person shall make a Third Party Claim for which
indemnification is provided in Section 7 hereof, the Indemnified Person shall
promptly, and in any event within ninety (90) days, after such Indemnified
Person first becomes aware of facts which give rise to the basis for such claim,
give written notice (a “Third Party Notice”) to the Service Provider or the
Collateral Manager, as applicable (each, an “Indemnifying Person”), of the basis
for such claim, setting forth the nature of the claim or demand in reasonable
detail, and the estimated amount of the claim (which estimated amount shall
include, without limitation, an estimate of the Liabilities that may be incurred
in connection with defending any such claim). The failure to give a Third Party
Notice to the Indemnifying Person shall not relieve the Indemnifying Person of
any liability hereunder unless the Indemnifying Person was actually prejudiced
by such failure and then only to the extent of such prejudice. The Indemnifying
Person shall be entitled to participate therein and, to the extent that it
wishes (but subject to the consent of the Indemnified Person), to assume the
defense thereof with counsel reasonably satisfactory to such Indemnified Person
so long as the Indemnifying Person notifies the Indemnified Person in writing
within sixty (60) days after the Indemnified Person has given a Third Party
Notice to the Indemnifying Person that the Indemnifying Person will indemnify
the Indemnified Person from and against the entirety of any Liabilities the
Indemnified Person may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the claim, and the Indemnifying Person assumes the
defense of the Proceeding. If the Indemnifying Person (with the consent of the
Indemnified Person) assumes the defense of such claim, the Indemnifying Person
shall not be liable to such Indemnified Person for any fees of other counsel or
any other expenses, incurred by such Indemnified Person in connection with the
defense thereof; provided, however, that in the event that the interests of the
Indemnified Person and the Indemnifying Person are, or may reasonably become, in
conflict with or adverse to one another with respect to such Third Party Claim,
the Indemnified Person may retain its own counsel at the Indemnifying Person’s
expense with respect to such Third Party Claim. If an

 

10



--------------------------------------------------------------------------------

Indemnifying Person assumes the defense of such an action, (A) no compromise or
settlement thereof may be effected by the Indemnifying Person without the
Indemnified Person’s consent (which shall not be unreasonably withheld,
conditioned or delayed) unless (1) there is no finding or admission of any
violation of law or any violation of the rights of any Person and no effect on
any other claims that may be made against the Indemnified Person and (2) the
sole relief provided is monetary damages that are paid in full by the
Indemnifying Person and (B) the Indemnifying Person shall have no liability with
respect to any compromise or settlement thereof effected without its consent
(which shall not be unreasonably withheld, conditioned or delayed). If notice is
given to an Indemnifying Person of the commencement of any action and it does
not, within sixty (60) days after the Indemnified Person’s notice is given, give
notice to the Indemnified Person of its election to assume the defense thereof
(or the Indemnifying Person does not consent to the election by the Indemnifying
Person to assume the defense thereof), the Indemnified Person shall, at the
expense of the Indemnifying Person, undertake the defense of (with counsel
selected by the Indemnified Person and reasonably acceptable to the Indemnifying
Person) such claim, liability or expense, and shall have the right to compromise
or settle such claim, liability or expense with the consent of the Indemnifying
Person.

(e) The amount of any Liabilities for which indemnification is provided for
under this Agreement shall be (i) reduced by any amounts actually realized as a
result of any indemnification, contribution or other payment by any Third Party,
(ii) reduced by any insurance proceeds or other amounts actually recovered or
received from third parties with respect to such Liabilities; provided that the
amount of any insurance proceeds received by an Indemnified Person shall be
equal to the difference between (A) the actual after-tax amount of such proceeds
less any deductible paid by the applicable Indemnified Person and (B) the net
present value (as determined by the applicable Indemnified Person in good faith)
of the aggregate incremental premium costs which are incurred by an Indemnified
Person as a consequence of the Liabilities or event which gives rise to the
payment of insurance proceeds and (iii) reduced by any Net Tax Benefit actually
realized in the year of the Liabilities from the incurrence or payment of any
such Liabilities.

(f) If an Indemnified Person recovers any amount with respect to any Liabilities
that were previously satisfied by the Indemnifying Person such Indemnified
Person shall promptly pay such amount to the Indemnifying Person.

Section 8. Term and Termination.

This Agreement shall remain in force and effect until the earlier of
(i) February 22, 2013 (the “Term”), and (ii) the termination of this Agreement
in accordance with Section 9 hereof.

Section 9. Termination.

(a) This Agreement may be terminated by the Collateral Manager upon a Final
Determination (in accordance with this Section 9) of Cause. For purposes of
determining “Cause”, such term shall mean a material breach by the Service
Provider of its obligations to deliver the Reports under Section 2 hereof;
provided however that the Service Provider fails

 

11



--------------------------------------------------------------------------------

within 30 days of its receiving written notice from the Collateral Manager to
cure such breach (the “Cure Period”). Notwithstanding the foregoing, the parties
agree that if at the end of a Cure Period, with respect to a termination under
Section 9(a), the Service Provider reasonably believes it has cured any alleged
material breach, the matter shall be submitted to an independent mediator,
selected in accordance with the American Arbitration Association Rules, who
shall finally determine if (i) the Service Provider has materially breached
Section 2 of this Agreement, and (ii) has failed to cure such breach within the
Cure Period (such a determination, the “Final Determination”).

(b) If a Final Determination has been made that “Cause” exists and this
Agreement is terminated (in accordance with (a) above) by the Collateral
Manager, the Collateral Manager shall deliver written instructions to the Escrow
Agent, along with a copy of the Final Determination, directing that the Escrow
Fund shall be delivered to the Collateral Manager.

Section 10. Independent Contractor.

The Service Provider is and will hereafter act as an independent contractor and
not as an employee of the Collateral Manager, and nothing in this Agreement may
be interpreted or construed to create an employment, partnership, joint venture
or other relationship between the Service Provider and the Collateral Manager.
For the avoidance of doubt, the Service Provider’s sole client under this
Agreement shall be the Collateral Manager and not the Issuer.

Section 11. Miscellaneous.

(a) Notices Generally. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given:

If to the Collateral Manager:

c/o Fortress Investment Group LLC

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

Telephone: (212) 479-1505

Facsimile: (212) 798-6090

Attention: Rick Noble

with copies, which shall not constitute notice, to:

Joshua Pack

Fortress Investment Group

10250 Constellation Blvd., Suite 2350

Los Angeles, CA 90067

Telephone: (310) 228-3015

Facsimile: (310) 228-3031

Joel A. Holsinger

Fortress Investment Group LLC

400 Galleria Parkway

 

12



--------------------------------------------------------------------------------

Suite 1500

Atlanta, GA 30339

Telephone: (678) 385-5905

Facsimile: (678) 550-9105

with copies, which shall not constitute notice, to:

Hunton & Williams LLP

600 Peachtree Street, N.E., Suite 4100

Atlanta, GA 30308

Facsimile: (404) 602-8669

Attention: John R. Schneider, Esq.

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia 23219-4074

Facsimile: (804) 343-4833

Attention: S. Gregory Cope, Esq.

If to the Service Provider, to:

Cohen & Company Financial, Management LLC

Circa Centre

2929 Arch Street

17th Floor

Philadelphia PA 19103

Facsimile: (215) 701-8282

Attention: Joseph Pooler, Chief Financial Officer

and to:

Cohen & Company Financial Management LLC

135 East 57th Street, 21st Floor

New York, NY 10022

Facsimile: (646) 673-8100

Attention: Rachael Fink, Esq., General Counsel

with a copy, which shall not constitute notice, to:

Cozen O’Connor

1900 Market Street

Philadelphia, PA 19103

Facsimile: (215) 701-2228

Attention: Anna M. McDonough, Esq.

 

13



--------------------------------------------------------------------------------

 

or to such other address, facsimile number or electronic mail address as such
party may hereafter specify for the purpose by notice to the other parties
hereto. Each such notice, request or other communication shall be effective
(x) if sent by mail, five days after such notice is deposited in the mails with
first class postage prepaid, addressed to the address specified in this
Section 10 or (y) if given by any other means, when delivered at the address
specified in this Section 10. Each party may rely and shall be protected in
acting upon any written instruction or communication believed by it to be
genuine and to have been signed by the other party or parties.

Section 12. Specific Performance; Injunctive Relief. The parties hereto
acknowledge that the Collateral Manager will be irreparably harmed and that
there will be no adequate remedy at law for a violation of any of the covenants
or agreements of the Service Provider set forth herein. Therefore, it is agreed
that the Collateral Manager shall have the right to enforce such covenants and
agreements by specific performance and injunctive relief in equity and the
Service Provider hereby waives any and all defenses that could exist in its
favor in connection with such enforcement and waives any requirement for the
security or posting of any bond in connection with such enforcement. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

Section 13. Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the parties hereto with respect to the matters set forth
herein and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 14. Amendment; Waiver. Except as provided otherwise herein, this
Agreement may not be amended, nor may any rights hereunder be waived, except by
an instrument in writing signed by the party sought to be charged with such
amendment or waiver and, in each case, the written approval of the parties
hereto.

Section 15. Assignment. The Service Provider shall not assign or delegate any of
its rights or obligations under this Agreement to a third party without the
prior written consent of the Collateral Manager. The Collateral Manager shall
assign this Agreement to any purchaser of its rights under the Agreements
without the prior consent of the Service Provider, provided that such purchaser
agrees in writing to be bound by the terms of this Agreement.

Section 16. Services Not Exclusive. The Service Provider and each Affiliate
thereof may engage, simultaneously with their activities hereunder, in other
businesses and make investments for their own accounts, and may render services
similar to those described in this Agreement for other individuals, companies,
trusts or persons, and shall not by reason of such engaging in other businesses,
making such investments, or rendering of services for others, be deemed to be
acting in conflict with the interests of the Collateral Manager, or the Issuer.

Section 17. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York. Each party to this Agreement
irrevocably and unconditionally submits to the exclusive jurisdiction of (a) the
Supreme Court of the State of New York, New York County, and (b) the United
States District Court for the Southern District of New York, for the purposes of
any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party to this Agreement agrees to

 

14



--------------------------------------------------------------------------------

commence any such action, suit or proceeding either in the United States
District Court for the Southern District of New York or if such suit, action or
other proceeding may not be brought in such court for jurisdictional reasons, in
the Supreme Court of the State of New York, New York County. Each party to this
Agreement further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth
above shall be effective service of process for any action, suit or proceeding
in New York with respect to any matters to which it has submitted to
jurisdiction in this Section 16. Each of the parties to this Agreement
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (i) the Supreme Court of the State of New York, New York
County, or (ii) the United States District Court for the Southern District of
New York, and hereby and thereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 18. Parties in Interest. Except as specifically set forth in Section 7
hereof, this Agreement shall be binding upon and inure solely to the benefit of
each party hereto and their respective legal representatives, heirs, successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person, any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

Section 19. Counterparts. This Agreement may be executed either directly or by
an attorney-in-fact, in any number of counterparts, each of which shall
constitute an original, but all of which upon delivery when taken together shall
constitute a single contract.

Section 20. Waiver of Jury Trial. Each party hereto waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or any transaction contemplated hereby. Each
party hereto (i) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce that foregoing waiver and
(ii) acknowledges that it and the other Parties have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 20.

Section 21. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

Section 22. Survival. The provisions of Sections 4, 6(d), 6(e), 7, 9, 12, 17 and
20 hereof shall survive the termination of this Agreement.

 

15



--------------------------------------------------------------------------------

 

Section 23. Miscellaneous. No failure on the part of either party to exercise,
and no delay on its part in exercising, any right or remedy under this Agreement
will operate as a waiver thereof, nor will any single or partial exercise of any
right or remedy preclude any other or further exercise thereof or the exercise
of any other right or remedy.

Section 24. Headings. The section and other headings contained in this Agreement
are for reference only and are not intended to describe, interpret, define or
limit the scope or intent of this Agreement or any provision hereof.

Section 25. Gender and Number. Whenever required by the context hereof, the
singular shall include the plural and the plural shall include the singular. The
neuter gender shall include the feminine and masculine genders.

[Signature Page Follows.]

 

16



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.

 

COHEN & COMPANY FINANCIAL MANAGEMENT, LLC By:  

/s/ Joseph W. Pooler, Jr.

  Name: Joseph W. Pooler, Jr.   Title: Chief Financial Officer ATP MANAGEMENT
LLC By:  

/s/ Marc K. Furstein

  Name: Marc K. Furstein   Title: Chief Operating Officer

[Signature Page to Services Agreement]



--------------------------------------------------------------------------------

 

Exhibit A

Collateral Management Agreements and Collateral Administration Agreements

Collateral Management Agreement, dated as of March 15, 2006, by and between
Alesco Preferred Funding X, Ltd. and Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”).

Collateral Management Agreement, dated as of June 29, 2006, by and between
Alesco Preferred Funding XI, Ltd. and Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”).

Collateral Management Agreement, dated as of October 12, 2006, by and between
Alesco Preferred Funding XII, Ltd. and Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”).

Collateral Management Agreement, dated as of November 30, 2006, by and between
Alesco Preferred Funding XIII, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Management Agreement, dated as of December 21, 2006, by and between
Alesco Preferred Funding XIV, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Management Agreement, dated as of March 29, 2007, by and between
Alesco Preferred Funding XV, Ltd. and Cohen & Company Financial Management, LLC.

Collateral Management Agreement, dated as of June 28, 2007, by and between
Alesco Preferred Funding XVI, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Management Agreement, dated as of October 30, 2007, by and between
Alesco Preferred Funding XVII, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Administration Agreement, dated as of March 15, 2006, by and among
Alesco Preferred Funding X, Ltd., Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”) and U.S. Bank National
Association.

Collateral Administration Agreement, dated as of June 29, 2006, by and among
Alesco Preferred Funding XI, Ltd., Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”) and U.S. Bank National
Association.

Collateral Administration Agreement, dated as of October 12, 2006, by and among
Alesco Preferred Funding XII, Ltd., Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”) and U.S. Bank National
Association.

Collateral Administration Agreement, dated as of November 30, 2006, by and among
Alesco Preferred Funding XIII, Ltd., Cohen & Company Financial Management, LLC
and Wells Fargo Bank, National Association.



--------------------------------------------------------------------------------

 

Collateral Administration Agreement, dated as of December 21, 2006, by and among
Alesco Preferred Funding XIV, Ltd., Cohen & Company Financial Management, LLC
and U.S. Bank National Association.

Collateral Administration Agreement, dated as of March 29, 2007, by and among
Alesco Preferred Funding XV, Ltd., Cohen & Company Financial Management, LLC and
LaSalle Bank National Association.

Collateral Administration Agreement, dated as of June 28, 2007, by and among
Alesco Preferred Funding XVI, Ltd., Cohen & Company Financial Management, LLC
and U.S. Bank National Association.

Collateral Administration Agreement, dated as of October 30, 2007, by and among
Alesco Preferred Funding XVII, Ltd., Cohen & Company Financial Management, LLC
and Wells Fargo Bank, National Association.



--------------------------------------------------------------------------------

 

Exhibit B

Fee Schedule

 

Agreement

   Escrowed Amount*      Monthly Service Fee  

Alesco X

   $ 2,867,600       $ 79,656   

Alesco XI

   $ 1,895,555       $ 52,654   

Alesco XII

   $ 1,941,249       $ 53,924   

Alesco XIII

   $ 1,287,630       $ 35,768   

Alesco XIV

   $ 2,139,454       $ 59,429   

Alesco XV

   $ 1,535,062       $ 42,641   

Alesco XVI

   $ 1,413,358       $ 39,260   

Alesco XVII

   $ 538,325       $ 14,953   

Total

   $ 13,618,233       $ 378,285   

 

* The Escrowed Amount shall be reduced by the amount paid by the Collateral
Manager to the Service Provider in accordance with Section 3.



--------------------------------------------------------------------------------

 

Exhibit C

Future Fee Schedule

 

Agreement

   Escrowed Amount*      Monthly Service Fee  

Alesco I

   $ 502,423       $ 13,956   

Alesco II

   $ 538,236       $ 14,951   

Alesco III

   $ 521,115       $ 14,475   

Alesco IV

   $ 952,747       $ 26,465   

Alesco V

   $ 908,056       $ 25,224   

Alesco VI

   $ 1,585,082       $ 44,030   

Alesco VII

   $ 778,128       $ 21,615   

Alesco VIII

   $ 1,737,437       $ 48,262   

Alesco IX

   $ 1,858,543       $ 51,626   

 

* The Escrowed Amount shall be reduced by the amount paid by the Collateral
Manager to the Service Provider in accordance with Sections 3.



--------------------------------------------------------------------------------

 

Exhibit D

Indentures

Indenture, dated as of March 15, 2006, by and among Alesco Preferred Funding X,
Ltd., Alesco Preferred Funding X, Inc. and U.S. Bank National Association.

Indenture, dated as of June 29, 2006, by and among Alesco Preferred Funding XI,
Ltd., Alesco Preferred Funding XI, Inc. and U.S. Bank National Association.

Indenture, dated as of October 12, 2006, by and among Alesco Preferred Funding
XII, Ltd., Alesco Preferred Funding XII, Inc. and U.S. Bank National
Association.

Indenture, dated as of November 30, 2006, by and among Alesco Preferred Funding
XIII, Ltd., Alesco Preferred Funding XIII, Inc. and Wells Fargo Bank, National
Association.

Indenture, dated as of December 21, 2006, by and among Alesco Preferred Funding
XIV, Ltd., Alesco Preferred Funding XIV, Inc., Alesco Preferred Funding XIV
(L2), Ltd. and U.S. Bank National Association.

Indenture, dated as of March 29, 2007, by and among Alesco Preferred Funding XV,
Ltd., Alesco Preferred Funding XV, LLC, Alesco Preferred Funding XV (L2), Ltd.
and LaSalle Bank National Association.

Indenture, dated as of June 28, 2007, by and among Alesco Preferred Funding XVI,
Ltd., Alesco Preferred Funding XVI, LLC, Alesco Preferred Funding XVI (L2), Ltd.
and U.S. Bank National Association.

Indenture, dated as of October 30, 2007, by and among Alesco Preferred Funding
XVII, Ltd., Alesco Preferred Funding XVII, LLC, Alesco Preferred Funding XVII
(L2), Ltd. and Wells Fargo Bank, National Association.